 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHAWN DAMON BARTH,                                No. 2: 19-cv-2556 KJN P
12                       Petitioner,
13           v.                                         ORDER & FINDINGS &
                                                        RECOMMENDATIONS
14    JOE A. LAZARRAGA, et al.,
15                       Respondent.
16

17          Petitioner is a state prisoner, proceeding without counsel, with a petition for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On January 3, 2020, the undersigned issued an order

19   finding that it did not appear that petitioner had exhausted state court remedies. (ECF No. 13.)

20   The undersigned granted petitioner thirty days to inform the court whether he had exhausted state

21   court remedies. (Id.) If petitioner had not exhausted state court remedies, within thirty days

22   petitioner could file a request to stay this action while he exhausted his claims. (Id.) See Mena v.

23   Long, 813 F.3d 907, 912 (9th Cir. 2016) (a district court has the discretion to stay and hold in

24   abeyance fully unexhausted petitions under the circumstances set forth in Rhines v. Weber, 544

25   U.S. 269 (2002).)

26          On February 5, 2020, petitioner filed a pleading titled, “Notice of Exhausted Remedies the

27   [sic], where they were made available, nothing to exhaust.” (ECF No. 14.) In this pleading,

28   petitioner alleges that he exhausted all remedies that the California Department of Corrections
                                                       1
 1   and Rehabilitation (“CDCR”) administrative remedies would provide. (Id. at 1.) Petitioner

 2   alleges that CDCR thwarted his ability to file grievances by moving him 132 times. (Id. at 2.)

 3             As stated in the January 3, 2020 order, the exhaustion of state court remedies is a
 4   prerequisite to the granting of a petition for writ of habeas corpus. 28 U.S.C. § 2254(b)(1). If
 5   exhaustion is to be waived, it must be waived explicitly by respondent’s counsel. 28 U.S.C.
 6   § 2254(b)(3). A waiver of exhaustion, thus, may not be implied or inferred. A petitioner satisfies
 7   the exhaustion requirement by providing the highest state court with a full and fair opportunity to
 8   consider all claims before presenting them to the federal court. Picard v. Connor, 404 U.S. 270,

 9   276 (1971); Middleton v. Cupp, 768 F.2d 1083, 1086 (9th Cir. 1985), cert. denied, 478 U.S. 1021

10   (1986).
11             In his February 5, 2020 pleading, petitioner alleges that he was unable to exhaust
12   administrative remedies.1 Petitioner does not address whether he exhausted state court remedies
13   by filing a petition in the California Supreme Court raising the claims raised in the instant
14   petition.2 Accordingly, for the reasons discussed above, the undersigned finds that petitioner
15   failed to exhaust state court remedies prior to filing this action.

16             Petitioner’s February 5, 2020 pleading does not address whether he seeks a stay pursuant
17   to Rhines. Accordingly, the undersigned will not address the issue of a stay.
18             Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall assign a district
19   judge to this action; and
20             IT IS HEREBY RECOMMENDED that this action be dismissed based on petitioner’s
21   failure to exhaust state court remedies.
22             These findings and recommendations are submitted to the United States District Judge
23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
24
     1
         Attached to the petition is a Third Level Appeal decision dated November 29, 2018, addressing
25   petitioner’s claims challenging the at-issue disciplinary conviction. (ECF No. 1-1 at 2-3.) Thus,
26   it appears that petitioner administratively challenged the at-issue disciplinary conviction.
     2
27     The petition filed in the instant action is addressed to the California Supreme Court. (See ECF
     No. 1 at 1.) Thus, petitioner may have intended to file the instant petition with the California
28   Supreme Court.
                                                         2
 1   after being served with these findings and recommendations, petitioner may file written

 2   objections with the court and serve a copy on all parties. Such a document should be captioned

 3   “Objections to Magistrate Judge’s Findings and Recommendations.” If petitioner files objections,

 4   he shall also address whether a certificate of appealability should issue and, if so, why and as to

 5   which issues. A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the

 6   applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

 7   2253(c)(3). Petitioner is advised that failure to file objections within the specified time may

 8   waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 9   1991).

10   Dated: February 20, 2020

11

12

13

14

15
     Barth2556.157
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
